—In an action to recover a real estate broker’s commission, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Berler, J.), entered July 10, 1997, which, after a non-jury trial, is in favor of the plaintiff and against them in the principal sum of $20,550.
Ordered that the judgment is affirmed, with costs.
The plaintiff earned its real estate broker’s commission by procuring a buyer who was ready, willing, and able to purchase the defendants’ property in accordance with the defendants’ terms (see, Sauerhoff-Kessler Realty Corp. v Roma Shopping Plaza, 201 AD2d 477, 478; see also, Holzer v Robbins, 141 AD2d 505, 506). O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.